Name: Commission Regulation (EEC) No 1568/87 of 4 June 1987 amending Regulation (EEC) No 2417/82 introducing retrospective Community surveillance of imports of certain textile products originating in Tunisia or Morocco
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  leather and textile industries
 Date Published: nan

 5. 6 . 87 Official Journal of the European Communities No L 145/45 COMMISSION REGULATION (EEC) No 1568/87 of 4 June 1987 amending Regulation (EEC) No 2417/82 introducing retrospective Community surveillance of imports of certain textile products originating in Tunisia or Morocco originating in Tunisia (categories 4, 7, 8 and 21 ) or Morocco (category 2) ; whereas it is therefore appropriate to amend those measures, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No 1243/86 (2), and in particular Articles 10 and 14 thereof, After consulting the Committee set up by Article 5 of that Regulations, Whereas Commission Regulation (EEC) No 2417/82 (3) subjected imports of certain textile products originating in Tunisia or Morocco to retrospective Community surveil ­ lance ; Whereas the reasons for the introduction of those measures no longer apply in respect of certain products HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2417/82 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1987 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2 . 1982, p . 1 . (2) OJ No L 113 , 30 . 4. 1986, p . 1 . (3) OJ No L 258 , 4 . 9 . 1982, p . 8 . No L 145/46 Official Journal of the European Communities 5. 6. 87 ANNEX Cate ­ gory CCT heading No NIMEXE code( 1987) Description Units Third countries 2 55.09 55.09-03 , 04, 05, 06, 07, 08 , 09, 10 , 11 , 12, 13 , 14, 15, 16, 17, 19 , 21 , 29, 32, 34, 35, 37, 38 , 39 , 41 , 49, . 51 , 52, 53 , 54, 55, 56, 57, 59 , 61 , 63 , 64, 65, 66, 67, 68 , 69, 70, 71 , 73 , 75, 76, 77, 78 , 79, 80, 81 , 82, 83, 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98 , 99 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics tonnes Tunisia 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres 1 000 pieces Tunisia Morocco 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) ee) 60.05-22, 23, 24, 25 61.02-78 , 82, 85 Women's or girls' blouses, shirts and shirt ­ blouses , whether or not knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces Morocco 8 61.03 A I II IV 61.03-11 , 15, 18 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces Morocco 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-46, 47, 48 , 49 61.02-48 , 52, 53 , 54 Women's or girls' dresses, of wool, of cotton or man-made fibres 1 000 pieces Morocco